               Case 2:20-cv-00535-JAD-BNW Document 3 Filed 04/15/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Troy Lee Mullner,                                         Case No.: 2:20-cv-00535-JAD-BNW

 4              Petitioner
         v.                                                       Order Directing Further
 5                                                                Action to Avoid Dismissal
         Brian Williams, et al.,
 6
                Respondents
 7

 8             Petitioner Troy Lee Mullner has submitted a pro se petition for writ of habeas corpus

 9 under 28 U.S.C. § 2254. 1 He also submitted an application to proceed in forma pauperis but

10 acknowledged that the required inmate account statements for the past sixth months and financial

11 certificate are missing. 2 He noted that he had turned in a financial certificate to High Desert

12 State Prison personnel to be processed. As a result of these deficiencies, this matter has not been

13 properly commenced. Mullner has until May 15, 2020, to either (1) pay the $5.00 filing fee or

14 (2) submit his inmate account statement for the past six months and a properly executed financial

15 certificate. If he fails to take one of these actions by May 15, 2020, this action may be dismissed

16 without prejudice.

17             IT IS THEREFORE ORDERED that Mullner has until May 15, 2020, to either pay

18 the $5.00 filing fee or submit both the inmate account statement for the past six months and

19 a properly executed financial certificate. If he fails to do so, this case may be dismissed

20 without prejudice.

21                                                     _________________________________
                                                       U.S. District Judge Jennifer A. Dorsey
22                                                     Dated: April 15, 2020

23   1
         ECF No. 1-1.
     2
         See 28 U.S.C. § 1915(a)(2); Local Rule LSR1-2.
